Title: To George Washington from Bushrod Washington, 9 January 1798
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Rich[mon]d Jany 9 [17]98.

I have at length procured from the Auditors office a rough Statement of Yr Taxes in Kanawa for the 6 years mentioned in Aldersons order, by which you will discover that they differ £1.11.7

from the amount there stated. But as the difference is trifling, and the Auditor may very probably have made a mistake in the calculation (for he did it in a hurry) it would probably be better to pay it, (tho’ too much) than run the risque of a forfeiture or having them sold.
You will find that these Lands have been returned as have also your Lotts in Berkley, for nonpayment of Taxes, the former for the year 1788 & the latter for that of 1795, with a view under a late Law, of subjecting them to forfeiture and future appropriation by any other person, or to be sold by the public. This by accident I very fortunately discovered, & now enclose you Certificates respecting the Taxes due thereon, if they are not paid within 3 years after the return is made, the consequences which I have stated may take place—this mony viz. £35.17.3 for the Kanawa Land & 1/ for the Berkley is to be paid at the Treasury or Auditors office—the Taxes for the 6 years beginning in 1790 must be paid to the Sheriff or Collector of the County where the Lands lie. You will please command my services in having this business transacted at the office here, and as that is the most pressing & important, the sooner that Tax is paid the better—Should it not be perfectly convenient to you at this time to send down the mony, I will immediately pay it, upon recieving your orders to that effect.
Nancy Joins me in Love & best wishes for my Aunt & yourself & believe me to be very sincerely my dear Uncle Your affect. Nephew

Bushrod Washington

